


ELEVENTH AMENDMENT TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
This Eleventh Amendment to Amended and Restated Loan Agreement (the "Eleventh
Amendment") is entered into effective as of August 1, 2014 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and GREAT
WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement and other Loan Documents.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 1.01. The first paragraph of Section 1.01 and
Section 1.01(E) of the Agreement are hereby amended and restated in their
entirety as follows:


1.01.           The Revolving Loan.  Bank agrees, on the terms and conditions
hereinafter set forth, to make loans to Borrower (collectively, the "Revolving
Loan"), by means of one or more advances made from time to time during the
period of time from the date hereof, to and including the earlier of June 30,
2015 (the "Revolving Loan Maturity Date"), or the date of the occurrence of an
Event of Default (as hereinafter defined), not to exceed the lesser of (a)
$12,500,000 minus each RLOC Prepayment ("the "Maximum Revolving Loan Amount") or
(b) the availability under the Borrowing Base (as hereinafter defined) after
taking into consideration the outstanding principal amount of Term Loan 4 (the
"Borrowing Base Availability").


(E)  The unpaid principal balance of the Revolving Loan will bear interest at
the rate of (a) 4.50% per annum from and after August 1, 2014 (the "Revolving
Loan Interest Rate").


SECTION 2.  Hotel Release Price.


 
(a)
Release Price for “Omaha M Street", "West Plains", and "Batesville".  Borrower
and Bank acknowledge that Borrower and/or the applicable Hotel Owners has or
will be entering into purchase agreements for the sale of the Hotels referred to
as "Omaha M Street", "West Plains", and "Batesville" (the "Pending
Sales").  Borrower anticipates that the Net Proceeds from the Pending Sale for
each of "Omaha M Street" and "West Plains" will exceed the minimum release price
for each Hotel (the "Minimum Release Price") as set forth in the Eighth
Amendment to Amended and Restated Loan Agreement dated as of July 31, 2013 (the
"Eighth Amendment").  Borrower anticipates that the Net Proceeds from the
Pending Sale for "Batesville" will be less than the Minimum Release Price. Upon
receipt of the Net Proceeds from the Pending Sale for "Omaha M Street" and "West
Plains", Bank will use such Net Proceeds to pay down Term Loan 4.  Bank and
Borrower agree that the difference between (i) the aggregate Net Proceeds
received from the sale of "Omaha M Street" and "West Plains" and (ii) the
aggregate Minimum Release Price for "Omaha M Street" and "West Plains"
constitutes "Excess Proceeds".  In the event the proceeds of the Pending Sale
for "Batesville" are less than the applicable Minimum Release Price, then Bank
will reduce the Minimum Release Price for "Batesville" by the amount of the
Excess Proceeds.  The terms of this Section 2(a) apply only to the sale of the
Hotels known as "Omaha M Street", "West Plains", and "Batesville".



 
(b)
Reduction of Revolving Loan.  In the event Term Loan 4 is repaid in full, then
the Net Proceeds from the sale of any Hotel will be used by Bank to pay down the
principal amount of the Revolving Loan (a "RLOC Prepayment").  Each RLOC
Prepayment will permanently reduce the Maximum Revolving Loan Amount in an
amount equal to such RLOC Prepayment.



SECTION 3.                                Effectiveness.  The effectiveness of
this Eleventh Amendment is subject to the condition precedents that Bank shall
have received (a) counterparts of this Eleventh Amendment duly executed by
Borrower and Bank and (b) a loan modification and extension fee from Borrower in
the amount of $25,000.
 
SECTION 4.                                Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Eleventh Amendment
and performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Eleventh Amendment or the
Agreement, as amended hereby.

 
 
(d)
This Eleventh Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 5.                                Reference to and Effect on the
Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Eleventh Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 6.                                Execution in Counterparts.  This
Eleventh Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same instrument.
 
SECTION 7.                         Governing Law.  This Eleventh Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Nebraska, without regard to its principles of conflict laws.
 
SECTION 8.                         Costs and Expenses.  Borrower agrees to pay
on demand all costs and expenses in connection with the preparation, execution,
delivery and administration of this Eleventh Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Bank.
 


 
-No further text on this page-
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Eleventh Amendment
effective as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Virginia corporation




By:  /s/ Corrine L. Scarpello
Corrine L. Scarpello
Chief Financial Officer and Secretary






BANK:
GREAT WESTERN BANK, a South Dakota corporation




By:  /s/ Michael T. Phelps
Michael T. Phelps,
Vice President Business Banking

